Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONThis action is in response to the application filed on 01/20/2020.Claims 1-20 have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11-12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As of Claims 1, 11-12 and 20, it is not clear to the Examiner how the data frame for which a data unit in which an encoding process is performed and a data unit in which a retransmission process is performed are different from each other and how the encoding process actually makes it possible to determine whether or not decoding is 
Clarification and appropriate correction is required. 
Claim Rejections - 35 USC § 102
         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Wang et al. (US 2017/0230149).
As of claim 1, Wang discloses a wireless LAN communication device (para [0035] discloses the base station 114b to establish a wireless local area network (WLAN)) comprising:
a generator that generates a data frame for which a data unit in which an encoding process is performed and a data unit in which a retransmission process is performed are different from each other (para [0146] discloses A-MPDU or A-MSDU which corresponds to generates a data frame. para [0180] discloses a single PSDU  be encoded wherein para [0179] discloses in MPDU aggregation, one or more MPDUs be aggregated to form a single PSDU, where each MPDU include a separate MPDU header and a separate FCS (=data unit).  Some FCSs pass FCS checking and some other FCSs may not. For the FCSs (= data unit) that do not pass the FCS  data units are different from each other),
the encoding process making it possible to determine whether or not decoding is successful (para [0179] MPDU  include a separate MPDU header and a separate FCS. Some FCSs pass FCS checking and some other FCSs may not (=determine whether or not decoding is successful); and
 a transmission section that transmits the data frame (para [0185] discloses transmitter (=transmission section) start an A-PSDU transmission including one or more PSDUs wherein  each of the PSDU be encoded).


As of claim 11, Wang discloses a wireless LAN communication method that is executed by a computer, the wireless LAN communication method (para [0035] discloses establish a wireless local area network (WLAN)) comprising: 
generating a data frame for which a data unit in which an encoding process is performed and a data unit in which a retransmission process is performed are different from each other (para [0146] discloses A-MPDU or A-MSDU which corresponds to generates a data frame. para [0180] discloses MPDU aggregations, a single PSDU  be encoded wherein para [0179] discloses in MPDU aggregation, one or more MPDUs be aggregated to form a single PSDU, where each MPDU include a separate MPDU header and a separate FCS (=data unit).  Some FCSs pass FCS checking and some other FCSs may not. For the FCSs (= data unit) that do not pass the  data units are different from each other), 
the encoding process making it possible to determine whether or not decoding is successful (para [0179] MPDU  include a separate MPDU header and a separate FCS. Some FCSs pass FCS checking and some other FCSs may not (=whether or not decoding is successful); and 
transmitting the data frame (para [0185] discloses transmitter start an A-PSDU transmission including one or more PSDUs wherein  each of the PSDU be encoded).

As of claim 12, Wang discloses a wireless LAN communication device (para [0035] discloses the WTRUs 102c, 102d to establish a wireless local area network (WLAN)) comprising: a reception section that receives a data frame for which a data unit in which an encoding process is performed (para [0185] discloses receive an A-PSDU including one or more PSDUs wherein each of the PSDU be encoded) and a data unit in which a retransmission process is performed are different from each other (para [0179] discloses in MPDU aggregation, one or more MPDUs be aggregated to form a single PSDU, where each MPDU include a separate MPDU header and a separate FCS (=data unit).  Some FCSs pass FCS checking and some other FCSs may not. For the FCSs (= data unit) that do not pass the FCS checking, the receiver ask for retransmission of the corresponding MSDUs. A MPDU delimiter be used to separate adjacent MPDUs that corresponds to data units are different from each other), the encoding process making it possible to determine whether or not decoding is successful (para [0179] discloses MPDU include a separate MPDU header and a separate FCS. Some FCSs pass FCS checking and some other FCSs may not (=determine whether or not decoding is successful); and 
a reception process section that performs a reception process including decoding the data frame (para [0185] discloses receive an A-PSDU including one or more PSDUs wherein each of the PSDU be encoded and para [0106] STA detect PLCP header to decode the packet based on the PLCP header that corresponds to a reception process including decoding the data frame).

As of claim 20, Wang discloses a wireless LAN communication method that is executed by a computer, the wireless LAN communication method (para [0035] discloses establish a wireless local area network (WLAN)) comprising: 
receiving a data frame for which a data unit in which an encoding process is performed (para [0185] discloses receive an A-PSDU including one or more PSDUs wherein each of the PSDU be encoded) and a data unit in which a retransmission process is performed are different from each other (para [0179] discloses one or more MPDUs be aggregated to form a single PSDU, where each MPDU include a separate MPDU header and a separate FCS (=data unit).  Some FCSs pass FCS checking and some other FCSs may not, the FCSs (= data unit) that do not pass the FCS checking, the receiver ask for retransmission of the corresponding MSDUs. A MPDU delimiter be used to separate adjacent MPDUs that corresponds to data units are different from each other),
the encoding process making it possible to determine whether or not decoding is successful (para [0179] discloses MPDU include a separate MPDU header and a separate FCS. Some FCSs pass FCS checking and some other FCSs may not (=determine whether or not decoding is successful); and 
performing a reception process including decoding the data frame (para [0185] discloses receive an A-PSDU including one or more PSDUs wherein each of the PSDU be encoded and para [0106] discloses STA detect PLCP header to decode the packet based on the PLCP header that corresponds to a reception process including decoding the data frame).

As of claim 2, rejection of claim 1 cited above incorporated herein, in addition Wang discloses the data unit in which the encoding process is performed is smaller than the data unit in which the retransmission process is performed (para 62-72, encoded transmission followed by retransmission of different additional redundancy and repetition coding leading to larger length). 

As of claim 3, rejection of claim 1 cited above incorporated herein, in addition Wang discloses the data unit in which the encoding process is performed is larger than the data unit in which the retransmission process is performed (para 0164, 0168 and 0180, puncturing for retransmissions leading to smaller data units).

As of claims 4 and 14, rejection of claims 1 and 12 cited above incorporated herein, in addition Wang discloses the generator generates the data frame through aggregation of data in the data unit in which the retransmission process is performed (Para [0179] discloses one or more MPDUs be aggregated to form a single PSDU, where each MPDU include a separate MPDU header and a separate FCS (=data unit).  Some FCSs pass FCS checking and some other FCSs may not. For the FCSs (=data unit) that do not pass the FCS checking, the receiver ask for retransmission of the corresponding MSDUs). 

As of claim 5, rejection of claim 4 cited above incorporated herein, in addition Wang discloses the 46generator performs the aggregation until a predetermined data length is reached (Para [0179] discloses one or more MPDUs be aggregated).

As of claims 6 and 15, rejection of claims 5 and 14 cited above incorporated herein, in addition Wang discloses the data frame comprises A-MPDU obtained by aggregating MPDUs or A-MSDU obtained by aggregating MSDUs (Para [0146] [0179] discloses one or more MPDUs be aggregated to form A-MPDU).

As of claim 7, rejection of claims 5 cited above incorporated herein, in addition Wang discloses the generator includes a plurality of identical pieces of data for retransmission in the data frame (para [0179] the FCSs (= plurality of identical pieces) that do not pass the FCS checking, the receiver ask for retransmission of the corresponding MSDU).

As of claim 8, rejection of claim 1 cited above incorporated herein, in addition Wang discloses the generator appends, to the data frame, information for use in identification of data to be subjected to the retransmission process (para [0110] PLCP header include a Retry field to indicate whether the current HARQ packet be a retransmission, e.g., with a different Redundancy Version of the transmission block (RV) number (=identification of data).

As of claim 9, rejection of claim 8 cited above incorporated herein, in addition Wang discloses the information for use in identification of the data includes data length information and sequence number information of the data to be subjected to the retransmission process (para [0080] [0112] discloses PLCP headers include the Sequence Number of the packet and para [0139] discloses delimiters that include data length information).

 As of claim 10, rejection of claim 8 cited above incorporated herein, in addition Wang discloses wherein the generator includes the information for use in identification of the data in a physical layer header or a physical layer trailer appended to the data frame (para [0156] discloses PLCP headers (=physical layer header).

As of claim 13, rejection of claim 12 cited above incorporated herein, in addition Wang discloses the reception process section specifies a range in data for which the reception process has been unsuccessful, and performs a combining process with a portion of retransmitted data (para [0144] discloses if a receiving STA receives a frame and may not correctly decode the PLCP header (=reception process has been unsuccessful) and discloses packet combining).
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          	As of claim 16, rejection of claims 14 cited above incorporated herein, in addition Wang discloses the reception process section performs the reception process by using a plurality of identical pieces of data for retransmission included in the data frame (para [0179] discloses the FCSs (= plurality of identical pieces) that do not pass the FCS checking, the receiver ask for retransmission of the corresponding MSDU).
  
As of claim 17, rejection of claim 12 cited above incorporated herein, in addition Wang discloses the reception process section performs the reception process on a basis of information for use in identification of data to be subjected to the retransmission process, the information being appended to the data frame (para [0110] PLCP header include a Retry field to indicate whether the current HARQ packet be a retransmission, e.g., with a different Redundancy Version of the transmission block (RV) number (=identification of data).

As of claim 18, rejection of claim 17 cited above incorporated herein, in addition Wang discloses the information for use in identification of the data includes data length information and sequence number information of the data to be subjected to the retransmission process (para [0080] [0112] discloses PLCP headers include 

As of claim 19, rejection of claim 17 cited above incorporated herein, in addition Wang discloses the information for use in identification of the data is included in a physical layer header or a physical layer trailer appended to the data frame (para [0156] discloses PLCP headers (=physical layer header)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471